
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 448
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To protect seniors in the United States
		  from elder abuse by establishing specialized elder abuse prosecution and
		  research programs and activities to aid victims of elder abuse, to provide
		  training to prosecutors and other law enforcement related to elder abuse
		  prevention and protection, to establish programs that provide for emergency
		  crisis response teams to combat elder abuse, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Abuse Victims Act of
			 2009.
		IElder
			 Abuse Victims
			101.Analysis,
			 report, and recommendations related to Elder Justice programs
				(a)In
			 generalSubject to the
			 availability of appropriations to carry out this section, the Attorney General,
			 in consultation with the Secretary of Health and Human Services, shall carry
			 out the following:
					(1)StudyConduct a study of laws and practices
			 relating to elder abuse, neglect, and exploitation, which shall include—
						(A)a comprehensive
			 description of State laws and practices relating to elder abuse, neglect, and
			 exploitation;
						(B)a comprehensive
			 analysis of the effectiveness of such State laws and practices; and
						(C)an examination of State laws and practices
			 relating to specific elder abuse, neglect, and exploitation issues,
			 including—
							(i)the definition
			 of—
								(I)elder;
								(II)abuse;
								(III)neglect;
								(IV)exploitation;
			 and
								(V)such related terms
			 the Attorney General determines to be appropriate;
								(ii)mandatory
			 reporting laws, with respect to—
								(I)who is a mandated
			 reporter;
								(II)to whom must they
			 report and within what time frame; and
								(III)any consequences
			 for not reporting;
								(iii)evidentiary,
			 procedural, sentencing, choice of remedies, and data retention issues relating
			 to pursuing cases relating to elder abuse, neglect, and exploitation;
							(iv)laws requiring
			 reporting of all nursing home deaths to the county coroner or to some other
			 individual or entity;
							(v)fiduciary laws,
			 including guardianship and power of attorney laws;
							(vi)laws
			 that permit or encourage banks and bank employees to prevent and report
			 suspected elder abuse, neglect, and exploitation;
							(vii)laws relating to
			 fraud and related activities in connection with mail, telemarketing, or the
			 Internet;
							(viii)laws that may
			 impede research on elder abuse, neglect, and exploitation;
							(ix)practices
			 relating to the enforcement of laws relating to elder abuse, neglect, and
			 exploitation; and
							(x)practices relating
			 to other aspects of elder justice.
							(2)Development of
			 planDevelop objectives, priorities, policies, and a long-term
			 plan for elder justice programs and activities relating to—
						(A)prevention and
			 detection of elder abuse, neglect, and exploitation;
						(B)intervention and treatment for victims of
			 elder abuse, neglect, and exploitation;
						(C)training,
			 evaluation, and research related to elder justice programs and activities;
			 and
						(D)improvement of the
			 elder justice system in the United States.
						(3)ReportNot later than 2 years after the date of
			 enactment of this Act, submit to the chairman and ranking member of the Special
			 Committee on Aging of the Senate, and the Speaker and minority leader of the
			 House of Representatives, and the Secretary of Health and Human Services, and
			 make available to the States, a report that contains—
						(A)the findings of
			 the study conducted under
			 paragraph (1);
						(B)a description of the objectives,
			 priorities, policies, and a long-term plan developed under
			 paragraph (2); and
						(C)a list,
			 description, and analysis of the best practices used by States to develop,
			 implement, maintain, and improve elder justice systems, based on such
			 findings.
						(b)GAO
			 recommendationsNot later
			 than 18 months after the date of enactment of this Act, the Comptroller General
			 shall review existing Federal programs and initiatives in the Federal criminal
			 justice system relevant to elder justice and shall submit to Congress—
					(1)a
			 report on such programs and initiatives; and
					(2)any
			 recommendations the Comptroller General determines are appropriate to improve
			 elder justice in the United States.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $6,000,000 for each of the fiscal years 2009 through
			 2015.
				102.Victim advocacy
			 grants
				(a)Grants
			 authorizedThe Attorney General, after consultation with the
			 Secretary of Health and Human Services, may award grants to eligible entities
			 to study the special needs of victims of elder abuse, neglect, and
			 exploitation.
				(b)Authorized
			 activitiesFunds awarded pursuant to
			 subsection (a) shall be used for pilot
			 programs that—
					(1)develop programs
			 for and provide training to health care, social, and protective services
			 providers, law enforcement, fiduciaries (including guardians), judges and court
			 personnel, and victim advocates; and
					(2)examine special
			 approaches designed to meet the needs of victims of elder abuse, neglect, and
			 exploitation.
					(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section $3,000,000 for each of
			 the fiscal years 2009 through 2015.
				103.Supporting
			 local prosecutors and courts in elder justice matters
				(a)Grants
			 authorizedSubject to the availability of appropriations under
			 this section, the Attorney General, after consultation with the Secretary of
			 Health and Human Services, shall award grants to eligible entities to provide
			 training, technical assistance, policy development, multidisciplinary
			 coordination, and other types of support to local prosecutors and courts
			 handling elder justice-related cases, including—
					(1)funding specially
			 designated elder justice positions or units in local prosecutors’ offices and
			 local courts; and
					(2)funding the creation of a Center for the
			 Prosecution of Elder Abuse, Neglect, and Exploitation to advise and support
			 local prosecutors and courts nationwide in the pursuit of cases involving elder
			 abuse, neglect, and exploitation.
					(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $6,000,000 for each of
			 the fiscal years 2009 through 2015.
				104.Supporting
			 State prosecutors and courts in elder justice matters
				(a)In
			 generalSubject to the
			 availability of appropriations under this section, the Attorney General, after
			 consultation with the Secretary of Health and Human Services, shall award
			 grants to eligible entities to provide training, technical assistance,
			 multidisciplinary coordination, policy development, and other types of support
			 to State prosecutors and courts, employees of State Attorneys General, and
			 Medicaid Fraud Control Units handling elder justice-related matters.
				(b)Creating
			 specialized positionsGrants under this section may be made
			 for—
					(1)the establishment of specially designated
			 elder justice positions or units in State prosecutors’ offices and State
			 courts; and
					(2)the creation of a position to coordinate
			 elder justice-related cases, training, technical assistance, and policy
			 development for State prosecutors and courts.
					(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section $6,000,000 for each of
			 the fiscal years 2009 through 2015.
				105.Supporting law
			 enforcement in elder justice matters
				(a)In
			 generalSubject to the availability of appropriations under this
			 section, the Attorney General, after consultation with the Secretary of Health
			 and Human Services, the Postmaster General, and the Chief Postal Inspector for
			 the United States Postal Inspection Service, shall award grants to eligible
			 entities to provide training, technical assistance, multidisciplinary
			 coordination, policy development, and other types of support to police,
			 sheriffs, detectives, public safety officers, corrections personnel, and other
			 first responders who handle elder justice-related matters, to fund specially
			 designated elder justice positions or units designed to support first
			 responders in elder justice matters.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $8,000,000 for each of
			 the fiscal years 2009 through 2015.
				106.Evaluations
				(a)Grants under
			 this title
					(1)In
			 generalIn carrying out the grant programs under this title, the
			 Attorney General shall—
						(A)require each
			 recipient of a grant to use a portion of the funds made available through the
			 grant to conduct a validated evaluation of the effectiveness of the activities
			 carried out through the grant by such recipient; or
						(B)as the Attorney
			 General considers appropriate, use a portion of the funds available under this
			 title for a grant program under this title to provide assistance to an eligible
			 entity to conduct a validated evaluation of the effectiveness of the activities
			 carried out through such grant program by each of the grant recipients.
						(2)Applications
						(A)SubmissionTo
			 be eligible to receive a grant under this title, an entity shall submit an
			 application to the Attorney General at such time, in such manner, and
			 containing such information as the Attorney General may require, which shall
			 include—
							(i)a
			 proposal for the evaluation required in accordance with
			 paragraph (1)(A); and
							(ii)the
			 amount of assistance under
			 paragraph (1)(B) the entity is
			 requesting, if any.
							(B)Review and
			 assistance
							(i)In
			 generalAn employee of the Department of Justice, after
			 consultation with an employee of the Department of Health and Human Services
			 with expertise in evaluation methodology, shall review each application
			 described in
			 subparagraph (A) and determine
			 whether the methodology described in the proposal under
			 subparagraph (A)(i) is adequate
			 to gather meaningful information.
							(ii)DenialIf
			 the reviewing employee determines the methodology described in such proposal is
			 inadequate, the reviewing employee shall recommend that the Attorney General
			 deny the application for the grant, or make recommendations for how the
			 application should be amended.
							(iii)Notice to
			 applicantIf the Attorney General denies the application on the
			 basis of such proposal, the Attorney General shall inform the applicant of the
			 reasons the application was denied, and offer assistance to the applicant in
			 modifying the proposal.
							(b)Other
			 grantsSubject to the availability of appropriations under this
			 section, the Attorney General shall award grants to appropriate entities to
			 conduct validated evaluations of grant activities that are funded by Federal
			 funds not provided under this title, or other funds, to reduce elder abuse,
			 neglect, and exploitation.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $7,000,000 for each of the fiscal years 2009 through
			 2015.
				107.DefinitionsIn this title:
				(1)ElderThe term elder means an
			 individual age 60 or older.
				(2)Elder
			 justiceThe term elder justice means—
					(A)from a societal
			 perspective, efforts to—
						(i)prevent, detect,
			 treat, intervene in, and prosecute elder abuse, neglect, and exploitation;
			 and
						(ii)protect elders
			 with diminished capacity while maximizing their autonomy; and
						(B)from an individual
			 perspective, the recognition of an elder’s rights, including the right to be
			 free of abuse, neglect, and exploitation.
					(3)Eligible
			 entitiesThe term
			 eligible entity means a State or local government agency, Indian
			 tribe or tribal organization, or any other public or nonprofit private entity
			 that is engaged in and has expertise in issues relating to elder justice or a
			 field necessary to promote elder justice efforts.
				IIElder Serve
			 Victim Grant Programs
			201.Establishment
			 of Elder Serve Victim Grant programs
				(a)EstablishmentThe
			 Attorney General, acting through the Director of the Office of Victims of Crime
			 of the Department of Justice (in this section referred to as the
			 Director), shall, subject to appropriations, carry out a
			 three-year grant program to be known as the Elder Serve Victim grant program
			 (in this section referred to as the Program) to provide grants to
			 eligible entities to establish programs to facilitate and coordinate programs
			 described in
			 subsection (e) for victims of elder
			 abuse.
				(b)Eligibility
			 requirements for granteesTo be eligible to receive a grant under
			 the Program, an entity must meet the following criteria:
					(1)Eligible crime
			 victim assistance programThe entity is a crime victim assistance
			 program receiving a grant under the Victims of Crime Act of 1984 (42 U.S.C.
			 1401 et seq.) for the period described in
			 subsection (c)(2) with respect to the
			 grant sought under this section.
					(2)Coordination
			 with Local Community Based Agencies and ServicesThe entity shall demonstrate to the
			 satisfaction of the Director that such entity has a record of community
			 coordination or established contacts with other county and local services that
			 serve elderly individuals.
					(3)Ability to
			 create ECRT on timely basisThe entity shall demonstrate to the
			 satisfaction of the Director the ability of the entity to create, not later
			 than 6 months after receiving such grant, an Emergency Crisis Response Team
			 program described in
			 subsection (e)(1) and the programs
			 described in
			 subsection (e)(2).
					For
			 purposes of meeting the criteria described in
			 paragraph (2), for each year an entity
			 receives a grant under this section the entity shall provide a record of
			 community coordination or established contacts described in such paragraph
			 through memoranda of understanding, contracts, subcontracts, and other such
			 documentation.(c)Administrative
			 provisions
					(1)ConsultationEach
			 program established pursuant to this section shall be developed and carried out
			 in consultation with the following entities, as appropriate:
						(A)Relevant Federal,
			 State, and local public and private agencies and entities, relating to elder
			 abuse, neglect, and exploitation and other crimes against elderly
			 individuals.
						(B)Local law
			 enforcement including police, sheriffs, detectives, public safety officers,
			 corrections personnel, prosecutors, medical examiners, investigators, and
			 coroners.
						(C)Long-term care and
			 nursing facilities.
						(2)Grant
			 periodGrants under the Program shall be issued for a three-year
			 period.
					(3)LocationsThe
			 Program shall be carried out in six geographically and demographically diverse
			 locations, taking into account—
						(A)the number of
			 elderly individuals residing in or near an area; and
						(B)the difficulty of
			 access to immediate short-term housing and health services for victims of elder
			 abuse.
						(d)PersonnelIn
			 providing care and services, each program established pursuant to this section
			 may employ a staff to assist in creating an Emergency Crisis Response Teams
			 under
			 subsection (e)(1).
				(e)Use of
			 grants
					(1)Emergency crisis
			 response teamEach entity that receives a grant under this
			 section shall use such grant to establish an Emergency Crisis Response Team
			 program by not later than the date that is six months after the entity receives
			 the grant. Under such program the following shall apply:
						(A)Such program shall
			 include immediate, short-term emergency services, including shelter, care
			 services, food, clothing, transportation to medical or legal appointment as
			 appropriate, and any other life services deemed necessary by the entity for
			 victims of elder abuse.
						(B)Such program shall
			 provide services to victims of elder abuse, including those who have been
			 referred to the program through the adult protective services agency of the
			 local law enforcement or any other relevant law enforcement or referral
			 agency.
						(C)A victim of elder abuse may not receive
			 short-term housing under the program for more than 30 consecutive days.
						(D)The entity that
			 established the program shall enter into arrangements with the relevant local
			 law enforcement agencies so that the program receives quarterly reports from
			 such agencies on elder abuse.
						(2)Additional
			 services required to be providedNot later than one year after the date an
			 entity receives a grant under this section, such entity shall have established
			 the following programs (and community collaborations to support such
			 programs):
						(A)CounselingA
			 program that provides counseling and assistance for victims of elder abuse
			 accessing health care, educational, pension, or other benefits for which
			 seniors may be eligible under Federal or applicable State law.
						(B)Mental health
			 screeningA program that provides mental health screenings for
			 victims of elder abuse to identify and seek assistance for potential mental
			 health disorders such as depression or substance abuse.
						(C)Emergency legal
			 advocacyA program that provides legal advocacy for victims of
			 elder abuse and, as appropriate, their families.
						(D)Job placement
			 assistanceA program that provides job placement assistance and
			 information on employment, training, or volunteer opportunities for victims of
			 elder abuse.
						(E)Bereavement
			 counselingA program that provides bereavement counseling for
			 families of victims of elder abuse.
						(F)Other
			 servicesA program that provides such other care, services, and
			 assistance as the entity considers appropriate for purposes of the
			 program.
						(f)Technical
			 assistanceThe Director shall enter into contracts with private
			 entities with experience in elder abuse coordination or victim services to
			 provide such technical assistance to grantees under this section as the entity
			 determines appropriate.
				(g)Reports to
			 CongressNot later than 12 months after the commencement of the
			 Program, and annually thereafter, the entity shall submit a report to the
			 Chairman and Ranking Member of the Committee on the Judiciary of the House of
			 Representatives, and the Chairman and Ranking Member of the Special Committee
			 on Aging of the Senate. Each report shall include the following:
					(1)A
			 description and assessment of the implementation of the Program.
					(2)An assessment of
			 the effectiveness of the Program in providing care and services to seniors,
			 including a comparative assessment of effectiveness for each of the locations
			 designated under
			 subsection (c)(3) for the
			 Program.
					(3)An
			 assessment of the effectiveness of the coordination for programs described in
			 subsection (e) in contributing toward the
			 effectiveness of the Program.
					(4)Such
			 recommendations as the entity considers appropriate for modifications of the
			 Program in order to better provide care and services to seniors.
					(h)DefinitionsFor
			 purposes of this section:
					(1)Elder
			 abuseThe term elder abuse means any type of
			 violence or abuse, whether mental or physical, inflicted upon an elderly
			 individual, and any type of criminal financial exploitation of an elderly
			 individual.
					(2)Elderly
			 individualThe term elderly individual means an
			 individual who is age 60 or older.
					(i)Authorization of
			 AppropriationsThere is authorized to be appropriated for the
			 Department of Justice to carry out this section $3,000,000 for each of the
			 fiscal years 2009 through 2011.
				
	
		
			Passed the House of
			 Representatives February 11, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
